DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph 0018 recites “rotating shaft Or” – this should be changed to “rotating axis Or”.  
Appropriate correction is required.
Claim Objections
Claims 1-4 are objected to because of the following informalities:  The recitations of the reference characters “Os” and “Or” in the claims should have parenthesis surrounding each recitation to distinguish that they are indeed reference characters and not words in the claim limitations. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, lines 10-11 recites “a rotating block is configured by a fixed piece” – it is not clear if this is meant to refer to the “rotating block” set forth on line 7 or an additional “rotating block.” Furthermore, it is not clear what is meant by the phrase “is configured by” in this limitation. For purposes of examination, it is understood to mean “the rotating block comprises a fixed piece” and will be examined as such.
With regards to claim 2, there is insufficient antecedent basis for “the work” – the claim previously set for “a plate-like part” – it is understood that the “part” and the “work” are meant to refer to the same workpiece – a single term should be used throughout the claim to prevent lack of clarity.
Claim 2, lines 10-11 recites “the rotating block is configured by a fixed piece” –it is not clear what is meant by the phrase “is configured by” in this limitation. For purposes of examination, it is understood to mean “the rotating block comprises a fixed piece” and will be examined as such.
With regards to claims 3 and 4, there is insufficient antecedent basis for “the work” – the claim previously set for “a plate-like part” – it is understood that the “part” and the “work” are meant to refer to the same workpiece – a single term should be used throughout the claim to prevent lack of clarity.
Claim 3, line 6 recites: “by using a central axis as an axis,” – the limitation is unclear, a central axis of what element? It would appear a word or phrase is missing in this limitation.

Claim 4 recites: “the rotating die forms a negative angle part” – it is not clear if the term “a negative angle part” is meant to refer to the “negative angle part” that was set forth in claim 3 or introduce an additional part.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krozek (US Patent 7,523,634).
With regards to claim 3, Krozek discloses a rotary press die comprising a rotating die (20) forming a negative angle part on a plate/work (W) and a fixed die arranged outside the rotating die and forming a molding part except for the negative angle part on the work, wherein
the rotating die (20) includes a rotating-side convex slide surface formed from a curved blade part forming the negative angle part on the work toward the fixed die side by using a central axis as an axis,

the central axis is set at a position different from that of a rotating axis of the rotating die, as seen in annotated Figure 1 below, and the rotating-side convex slide surface and the fixed-side concave slide surface move in a direction away from each other when the rotating die rotates in a retreat direction [note the different positions of die 20 in Figure 7a to Figure 7b].
With regards to claim 4, Krozek discloses wherein the central axis is arranged on a part side on which the rotating die forms the negative angle part on the work with reference to the rotating axis, as seen in Figure 1.

    PNG
    media_image1.png
    604
    720
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita (US Patent 8,506,281).
Kinoshita discloses a rotary press die comprising a rotating die  (22) forming a negative angle part on a plate and a fixed die (13) arranged outside the rotating die and forming a molding part except for the negative angle part on the work, 

a rotating block (12/13) which holds the rotating die (22) such that the rotating die can be rotated about the rotating axis is disposed between a fixing table (23) on which the rotating die is placed and the rotating die,
the rotating block comprising a fixed piece (13) arranged on the fixing table (23) and having a concave slide surface having the rotating axis as a center, as seen in Figure 10, and
a moving piece (12) arranged on the rotating die and having a convex slide surface which can slide on the concave slide surface by using the rotating axis as a center, as seen in at least Figure 10.
With regards to claim 1, Kinoshita discloses the invention substantially as claimed except for explicitly stating what the opening angle is between the concave slide surface and the convex slide surface with reference to the rotating axis, specifically that it is set to fall within the range of 80 degrees to 100 degrees. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed angle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
With regards to claim 2, Kinoshita discloses the invention substantially as claimed except for the convex slide surface of the moving piece is made of high-tensile brass. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the particularly claimed material composition of the structures since it has been held to be within the general skill of a worker in the art to select a known material on the In re Leshin, 125 USPQ 416. MPEP 2144.07.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA M EKIERT/            Primary Examiner, Art Unit 3725